[Answers Corporation Letterhead] December 9, 2009 Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C.20549 Attention:Kevin Dougherty Re: Answers Corporation Form 10-K for the Fiscal Year ended December 31, 2008 Filed March 9, 2009 Form 10-Q for the Quarterly Period ended September 30, 2009 Filed on November 9, 2009 File No. 001-32255 Dear Mr. Dougherty: We are in receipt of the Staff’s comment letter to Answers Corporation dated December 1, 2009 and we are preparing a response.We would like to respectfully request an extension to file our response letter to December 31, Very truly yours, /s/ Caleb A. Chill Caleb A. Chill VP General Counsel & Corporate Secretary
